 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       IRVIN GREENE,
 7                                                        No. 3:19-cv-5436 RJB
 8                                   Plaintiff,           ORDER ADOPTING REPORT AND
              v.                                          RECOMMENDATION
 9
       SOCIAL SECURITY ADMINISTRATION,
10                         Defendant.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

13   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

14   record, does hereby find and ORDER:
15
            (1)    The Court ADOPTS the Report and Recommendation (Dkt. 7).
16
            (2)    Plaintiff’s case IS DISMISSED WITHOUT PREJUDICE.
17
            (3)    The Clerk is directed to send copies of this Order to plaintiff, and to the Hon. J.
18                 Richard Creatura.
19
            DATED this 30th day of September, 2019.
20

21

22
                                          A
                                          ROBERT J. BRYAN
23                                        United States District Judge
24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
